Citation Nr: 1759239	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizoaffective disorder, claimed as a mental disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel 



INTRODUCTION

The Veteran had honorable active duty service in the United States Army from October 1994 through August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denying the claim currently on appeal. 

In March 2015 the Veteran was scheduled to be heard at the Board's Central Office in Washington, DC before a Veterans Law Judge.  However, he failed to appear.  In June 2015 and June 2017 the Board remanded the claim for a VA examination, an opinion, and to obtain more records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a July 2010 compensation claim for service connection for a mental disorder.  The Veteran contended that prior to military he was not having any mental problems, but shortly after enlistment he began having issues.  Specifically, the Veteran reports he began hearing voices while in service telling him to kill.  Subsequent to discharge the Veteran has developed a criminal record, and was found disabled based on mental symptoms by the Social Security Administration (SSA).  These records have been received and associated with the evidence of record. 

In the June 2015 remand, the Board requested service personnel records because the Veteran averred that his mental health issues led to disciplinary problems during service.  These records were obtained; however, the VA examiner does not discuss, in any detail, the content of these records.  

Consistent with the Veteran's statements, the1995 military personnel records show that the Veteran had poor duty performance, and was referred to the Army's mental health clinic.  Services were offered for occupational stress management but he declined.  The Veteran was referred to mental health counseling by his command.  

The Board recognizes that the Veteran's statements, when viewed in a light most favorable to the Veteran, may suggest that the disciplinary actions in service are manifestations of the chronic disease he is now attempting to establish service connected.  38 C.F.R. §§ 3.303(b) and 3.309.  The Veteran is competent to assert that he began to hear voices when he was in service.  However, the question of whether the disciplinary actions in service represent manifestations of the Veteran's now present schizoaffective disorder needs to be determined by a medical professional.  The VA examiner had an obligation to discuss this evidence, which is the type of evidence that §3.304(f)(5) (directing VA to look at records from mental health counseling) recognizes may demonstrate a change in behavior.  Nesbit-Netcliff v. Shinseki, Vet. App. 1711 (2012).

Once, VA undertakes the responsibility to provide an examination, it must be an adequate opinion provided.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history, lay statements and examinations and also describes the disability in sufficient detail so that the evaluation by the Board of Veterans' Appeals of the claimed disability will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here there is some indication that the behavior in service, or referrals by command to mental health counseling, may be associated with current competing diagnoses of schizoaffective and bipolar disorders.  Remand is needed for a new medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for an examination and medical nexus opinion regarding the Veteran's psychiatric disorder.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner must render an opinion as to whether it is at least as likely as not (i.e. there is a 50 percent probability or more) that any diagnosed psychiatric disorder, or symptoms of such, had its onset in service, within a year of service, or is otherwise related to service.  A complete explanation must be provided in support of the conclusion reached. Specifically, the VA examiner must comment on in service disciplinary actions, poor duty performances, treatment at the mental health clinic, and lay reports by the Veteran of hearing voices during service.  The examiner should assess if there is any connection to the current psychiatric disability.

If the Veteran does not (or is unable to) appear for the VA examination, the claims file should still be reviewed by an appropriate examiner and the requested medical opinion should be provided based on the evidence of record and the examiner's medical expertise. 

A complete rationale must be provided for all opinions offered.  If any requested opinion cannot be provided without resort to mere speculation, the examiner should fully explain why this is the case and identify what additional information/evidence, if any, might allow for a more definitive opinion.  

2.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




